265 S.W.3d 909 (2008)
Brian K. COOPER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68697.
Missouri Court of Appeals, Western District.
October 14, 2008.
Laura G. Martin, Kansas City, MO, for appellant.
Daniel N. McPherson, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., LISA WHITE HARDWICK, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Brian Cooper appeals the circuit court's judgment denying his Rule 24.035 motion *910 for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).